Citation Nr: 1515665	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-16 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse, for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is the former spouse of a Veteran who served on active duty from August 1969 to February 1970.  The Veteran died in August 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim seeking VA death benefits on the basis that she is not the surviving spouse of the Veteran.  Because the "surviving spouse" status of a claimant seeking death benefits is a threshold requirement for establishing entitlement to such benefits, the question of such status is the matter currently before the Board.  In November 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case has now been assigned to the undersigned.


FINDINGS OF FACT

1.  The appellant and the Veteran were legally married in December 1980, and were legally divorced in April 1995.

2.  The Veteran's death certificate reflects that, at the time of his death, he was legally married to a woman other than the appellant.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse, for the purpose of establishing entitlement to VA death benefits, are not met.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative (if any) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The appellant was advised of governing provisions in the law, and has had opportunity to respond.  Furthermore, all of the relevant development requested by the Board's November 2014 remand was fully completed, as the RO asked the appellant to submit copies of pertinent legal documents (her marriage certificate to the Veteran, her divorce decree from the Veteran, and the Veteran's death certificate), and such documents were submitted and associated with the record.  The Board finds there has been full compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  .

Legal Criteria, Factual Background, and Analysis

Governing laws provide that dependency and indemnity compensation (DIC) benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541; 38 C.F.R. § 3.5.

Generally, to be entitled to VA benefits as the "surviving spouse" of a Veteran, a claimant must be a person who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not, since the death of the Veteran, lived with another person and held himself or herself out openly to the public to be the spouse of another person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

A recognized marriage for VA purposes is defined as one which is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.

The evidence of record shows that the appellant and the Veteran were legally married in December 1980, and were legally divorced in April 1995.  The Veteran died in August 2010.  His death certificate reflects that, at the time of his death, he was legally married to a woman other than the appellant.  [Who was granted accrued benefits as the Veteran's surviving spouse by a February 2013 administrative decision.]

The appellant contends that she is entitled to DIC benefits because the Veteran allegedly lived with her (and their son together, born in 1987) until he died; she also alleges that she was the Veteran's caretaker until he died, that he died in her arms, and that his ashes are located in her home.

The appellant does not dispute the validity of her April 1995 divorce decree from the Veteran.  She has also acknowledged that the Veteran legally married another woman in June 2010, two months prior to his death.  While the appellant has alleged that the Veteran lived with her and their son until his death, the evidence does not show that he lived with her continuously or that their marriage had been legally re-established in any way.  In her October 2010 claim, she noted that the Veteran "lived with me off and on" until he died in August 2010.  In a September 2011 statement, she noted that she and the Veteran had "fully" cohabitated from 2004 to 2009, and that he had lived with her and their son "off and on" prior to that time; no mention was made of the time period from 2009 on.

The evidence of record clearly shows that the appellant and the Veteran divorced in April 1995 and did not later remarry; therefore, she was not his spouse at the time of his death.  In fact, the record shows that the Veteran had legally married another woman prior to his death, and that such woman has already been recognized by VA as his surviving spouse.

The Board notes the appellant's statements regarding her relationship with the Veteran prior to his death; the Board observes that only a "surviving spouse" may qualify for VA death benefits.  It is not in dispute that at the time of his death, the appellant was not married to the Veteran (and that he in fact was married to another woman).  As this is not in dispute, the law prohibits the appellant from receiving benefits as the Veteran's surviving spouse.

Because the appellant and the Veteran were legally divorced at the time of his death (and the Veteran was married to another woman), she may not be recognized as the Veteran's surviving spouse for the purpose of establishing basic eligibility to VA death benefits.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse, for the purpose of establishing entitlement to VA death benefits, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


